Citation Nr: 9912227	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-35 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder claimed as bursitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, left knee.





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel







INTRODUCTION

The veteran had active service from August 9, 1972 to 
September 30, 1992; his latter portion of service in the 
Persian Gulf was recognized by the Kuwait Liberation Medal.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle.

Numerous additional issues were part of the initial appeal.  
Actions taken by the RO  satisfied those claims to the extent 
that service connection is now in effect for degenerative 
changes, lumbar spine, L-5-S-1, rated 20 percent disabling; 
hypertension with history of headaches and nosebleeds, rated 
10 percent disabling; degenerative changes in the right 
thumb, index and ring fingers, and sinusitis, each rated as 
zero percent disabling.  

The RO granted service connection for chondromalacia of both 
right and left knees in the initial rating action in July 
1993 and assigned a noncompensable rating for each.  During 
the course of the current appeal, in a subsequent rating in 
October 1994, the RO assigned a 10 percent rating for each 
knee disorder effective from the day following separation 
from service, October 1, 1992.

In a decision in July 1996, the Board denied entitlement to 
service connection for residuals of left thumb injury.  The 
Board also allowed service connection for residuals of a 
right ankle injury and pseudofolliculitis barbae, for which 
the RO thereafter assigned noncompensable ratings for each; 
these issues are not part of the current appeal.  





The Board remanded the issues herein concerned in July 1996.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
right elbow disorder claimed as bursitis is not supported by 
cognizable evidence that the claim is plausible or capable of 
substantiation.

2.  Right knee chondromalacia is productive of not more than 
slight impairment.

3.  Left knee chondromalacia is productive of not more than 
slight impairment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
right elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Codes 5014-5257 (1998)

3.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Codes 5060-5257 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a right elbow disorder claimed as 
bursitis.

Factual Background

There are no service medical records regarding a specific 
right elbow problem prior to separation.  

The Board noted in the 1996 remand that it was not 
unreasonable to search for additional service records.  The 
RO executed such a search, and reported that the veteran's 
201 file contained no additional records including relating 
to a right elbow problem.

In May 1983, the veteran was seen for complaints of pain in 
the arm after he had fallen while running.  There was 
tenderness in the medial epicondyle.  Diagnosis was made of 
contusion, "left" elbow.  In May 1985, the diagnosis was 
right arm sprain/strain.

On the separation examination in May 1992, the veteran 
specifically reported having had a history of right elbow 
bursitis in the past.  

The veteran's initial claim for VA benefits, dated in July 
and filed in October 1992, also referred to bursitis in the 
right elbow.  

On the VA examination in 1994, the examiner said the veteran 
had told him the right elbow was not giving him particular 
problems at the moment.  The examiner diagnosed, in pertinent 
part, "right elbow problem, resolved".  




Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Grottveit, op. cit.; Magana v. Brown, 
7 Vet. App. 224, 227 (1994); Heuer v. Brown, 7 Vet. App. 379, 
380 (1995).  

However, a lay statement may be made which relays the visible 
symptoms or a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  It has also been determined that a well-grounded 
claim requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit.  

The Court further concluded that "satisfactory" evidence 
meant "credible" evidence as characterized in Caluza, 
supra, aff'd, 78 F.3d 604 (Fed.Cir. 1996); see also Collette 
v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is clearly beyond expertise or inherently 
incredible or beyond the competence of the witness, see also, 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 
Vet. App. 109, 113, 115 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Under 38 U.S.C.A. § 1154(a), in each case where a veteran is 
seeking service connection for any disability due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
See Horowitz v. Brown, 5 Vet. App. 217, 221 (1993).  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

The veteran's service records show no evidence of right elbow 
complaints, although an episode is reported from 1983 when he 
was described as having fallen on his left elbow, but a right 
elbow strain was diagnosed.  This exchange of "right" for 
"left" is one of those inadvertent harmless errors which the 
Court has held is amenable to correction as required and more 
accurate as gleaned from the evidence of record.  See, i.e., 
Gifford v. Brown, 6 Vet. App. 269 (1994).  

However, in this case, even assuming that the 1983 episode 
was with regard to the right rather than the left elbow, this 
would not alter the basic facts and premise of the case 
herein.  The only other clinical reference to right elbow 
disability is by history at the time of the separation 
examination in May 1992.  By the time of the VA examination 
in 1994, the veteran himself reported the absence of right 
elbow complaints, and the examiner specifically concluded 
that any right elbow problem the veteran may have had, had 
resolved.

Since then, there has been submitted no evidence of a chronic 
post-service right elbow disorder, let alone one which is of 
service origin.  

As the Board noted earlier, the case was remanded to the RO 
in July 1996 for the purpose of assisting the veteran in the 
development of his claim for service connection for a right 
elbow disorder.  The development consisted of association 
with the claims file of any other evidentiary materials 
relative to treatment of the veteran and VA examination.  

No additional medical evidence was forthcoming in that 
regard.  And the veteran did not report for a VA examination.  
Through his apparent lack of cooperation, the claimant 
effectively frustrated the RO's attempt at the Board's 
direction to assist under 38 U.S.C.A. § 5107(a).  Olson v. 
Principi, 3 Vet. App. 480 (1992).  The duty of VA to assist 
is not always a one-way street, the appellant has an 
obligation to assist in the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran must be prepared to meet his obligations by 
cooperating with the efforts of VA to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson, 3 Vet. 
App. 480.  In view of the veteran's lack of cooperation in 
the development of his claim, the Board has no alternative 
but to consider his appeal on the basis of the evidentiary 
record.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
elbow disorder must be denied as not well grounded.

Specifically, the veteran claims to have had right elbow 
problems in service.  There are no clinical records to 
support that, which in and of itself would not be fatal to 
the claim if there was any collateral evidence.  There is 
none, other than as described above.  By the veteran's own 
account on the VA examination in 1994, he reported that the 
right elbow problems had resolved, and this was so diagnosed 
accordingly.  There has been submitted nothing in the way of 
documentation to contradict that conclusion in any way, and 
several of the integral facets necessary for a well- grounded 
claim are absent, namely no current disability and no nexus 
between such a problem and inservice incidents or injury or 
complaints.  Thus, even if there were some corroborative 
evidence of right elbow problems in service, this would be 
still a vastly inadequate basis upon which to found service 
connection. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for a 
right elbow disorder must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to service 
connection for a right elbow disorder, claimed as bursitis.

The Board further finds that the RO has repeatedly advised 
the appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained that would well ground his claim.  

In this regard, the Board reiterates that additional evidence 
cited by the veteran and associated with the claims file was 
negative for a finding of a right elbow disorder or residuals 
thereof linked to service.  It is well at this time to again 
mention that since the 1994 VA examination, the only one now 
of record, the veteran did not report for more recently 
rescheduled VA examinations to ascertain whether he has 
residuals of a right elbow disorder which might have been 
linked to his period of service.

In fact, although not mandated within requirements for such a 
claim absent established well-grounding, the RO endeavored to 
obtain whatever additional evidence might be available, 
without response or success.  McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for a right elbow disorder, 
the doctrine of reasonable doubt is not applicable to his 
case.


II.  Entitlement to initial evaluations 
in excess of 10 percent for 
chondromalacia of each knee.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As noted above, with regard to conclusions reached on any 
given medical issue to include a determination with regard to 
such things as degree or extent of functional impairment of a 
disability, VA cannot substitute its own judgment or opinion 
for that of a medical expert.  See, i.e., Colvin v. 
Derwinski, op. cit.  

And the assignment of specific ratings must be made upon a 
review of the entire evidentiary record including thorough 
and comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, op. cit.  

The Board would reiterate the provisions of 38 C.F.R. § 3.655 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The Court has also reviewed the method of evaluating 
increased ratings for musculoskeletal disorders in recent 
holdings.  In particular, it has addressed the use of several 
sections of 38 C.F.R. Part 4.  When a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must be considered, and the examination(s) upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  


The Court also has held that once degenerative arthritis is 
established by X-ray evidence, there are three circumstances 
under which compensation may be available for service-
connected degenerative changes.  However, in this case, 
arthritis has not been established by X-rays, and thus these 
criteria are technically inapplicable including reading the 
Codes in conjunction with 38 C.F.R. § 4.59 and  4.40, which 
relate to pain in the musculoskeletal system.  Finally, the 
Court noted that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in."  Hicks v. 
Brown, 8 Vet. App. 417 (1995). 

When an unlisted condition is encountered, it may be rated 
without conjecture by analogy to another disability which has 
a closely related function.  38 C.F.R. § 4.20 (1998).

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Under Diagnostic Code 5256, provided for knee ankylosis, if 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.  

Under Diagnostic Code 5257 provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.  


When there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint, 20 
percent is assignable under Diagnostic Code 5258.  When there 
is cartilage, semilunar, removal of, symptomatic, 10 percent 
is assignable under Diagnostic Code 5259.  

Under Diagnostic Code 5260, when there is limitation of 
flexion to 15 degrees, 30 percent is warranted.  When flexion 
is limited to 30 degrees, 20 percent is warranted.  When 
flexion is limited to 45 degrees, 10 percent is warranted.  
When flexion is limited to 60 degrees, zero percent is 
warranted. 

Under Diagnostic Code 5261, when there is limitation of leg 
extension to 45 degrees, 50 percent is warranted.  When 
extension is limited to 30 degrees, 40 percent is warranted.  
When extension is limited to 20 degrees, 30 percent is 
warranted.  When extension is limited to 15 degrees, 20 
percent is warranted.  When extension is limited to 10 
degrees, 10 percent is warranted.  When extension is limited 
to 5 degrees, zero percent is warranted.  

Under Diagnostic Code 5262 provided for impairment of the 
tibia and fibula, when there is nonunion with loose motion, 
requiring brace, 40 percent is warranted.  When there is 
malunion with marked knee or ankle disability, 30 percent is 
warranted.  With moderate knee or ankle disability, 20 
percent is warranted.  With slight knee or ankle disability, 
10 percent is warranted.  Under Diagnostic Code 5263, when 
there is genu recurvatum (acquired, traumatic, with weakness 
and insecurity in weight-bearing objectively demonstrated), 
10 percent is warranted.  

Under 38 C.F.R. § 4.71, Plate II, normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

In service in 1974, the veteran complained of bilateral knee 
pain without evidence of effusion or history of knee 
injuries.  The initial knee diagnosis was tendonitis and was 
later changed to bilateral chondromalacia, with somewhat 
worse pain in the left than the right knee.  

The veteran was seen on several subsequent occasions for knee 
pain and was placed on a permanent profile in early 1977.  He 
had recurrent knee complaints in 1992 and received physical 
therapy for his knees in January 1992.

On separation examination, the veteran was said to be under 
treatment for his left knee but no clinical records were 
introduced to reflect such care and there were no specific 
findings with regard the bilateral knee disabilities at that 
time.  

The veteran was given a VA examination in 1994.  He reported 
that he was currently employed and had been so employed for 
the past two years as a real estate agent.  He took Tylenol 
as needed for knee pain.  On examination he was observed to 
walk normally.  He complained of progressively severe pain in 
both knees with swelling, worse more often in the left than 
the right.  The examiner reported left knee motion of 110 
degrees and right knee motion of 115 degrees.  The veteran 
was reportedly unable to straight leg raise more than 40 
degrees on the right side or 55 degrees on the left side.  In 
pertinent part, the examiner diagnosed probable 
patellofemoral syndrome.  X-rays of both knees were normal in 
all regards.

The remand by the Board in 1996 was in part to acquire more 
complete and up-to-date clinical findings with regard the 
veteran's knees.  In that regard, the RO has repeatedly 
endeavored to contact the veteran and obtain additional 
information from him.  None of the letters sent to his 
address of record have been returned as undeliverable.  
Neither has the veteran responded with additional 
information.  Similarly, although scheduled for several VA 
examinations, and having even apparently agreed at least on 
one occasion by telephone to attend such an examination, the 
veteran did not appear for any such evaluations.  And no 
further evidence has been submitted into the record with 
regard to either of his knees.  

Analysis

Initially, the Board finds that the appellant's claim for 
increased evaluations for his right and left knee 
disabilities is well-grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the claim is a plausible one.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990);see also, 
Proscelle v. Derwinski, 2 Vet. App. 269 (1992).  As the Board 
noted earlier, the veteran has not cooperated in the duty to 
assist him in the development of his claim.  

Thus, the Board must adjudicate the appeal on the basis of 
the evidence of record.  While mindful of the criteria under 
38 C.F.R. § 3.655, the Board finds that the veteran's failure 
to report for scheduled examinations without sufficient 
excuse is not necessarily fatal to his claim as there is  
post service VA examination of record.  

The Board notes that this case involves an appeal as to the 
initial rating, a 10 percent rating for each knee disability, 
effective from the day following separation from service, 
October 1, 1992.  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  However, in 
the case at hand, the Board finds, in view of the evidentiary 
record as constituted and elaborated upon earlier, a staged 
rating is not appropriate with regard to an increased 
evaluation for either knee.  Fenderson v. West, 12 Vet. App. 
119 (1999).  
 
In this case, the RO has determined that the most appropriate 
ratings assigned for both knees are pursuant to Diagnostic 
Code 5260.  This is a Code provided for limitation of 
flexion, and is probably as appropriate as any in the rating 
of the herein concerned knee disabilities.  The Board might 
find the criteria for residuals of overall knee impairment to 
also be appropriate, although there is no specific element of 
instability as such in either knee, albeit there is pain and 
some sign of swelling on occasion.  However, regardless of 
which specific Code is used, the findings are in the 
aggregate, reflective of something of relative slight nature, 
consistent with not more than a 10 percent evaluation 
whichever diagnostic code is applied.  

It is noted that a minimum compensable rating of 10 percent 
is assignable for a joint which is impacted by limited motion 
when there is arthritic change.  It appears that in rating 
both knees, the RO has made the assumption that the veteran's 
bilateral knee problems are probably founded in arthritic 
change, notwithstanding the absence of such findings on any 
X-rays of record, and the recurrent diagnoses of 
patellofemoral syndrome or chondromalacia, viewed as 
analogous to arthritis.  

With respect to the right knee, the RO has utilized, along 
with diagnostic code 5260, diagnostic code 5014 for 
osteomalacia to account for the symptomatology diagnosed as 
chondromalacia.  

Nonetheless, given the fact that the clinical evidence does 
not show any sign of significant instability or subluxation, 
dislocations, locking, or any other similar findings, and the 
measured knee motions are not in excess of the relative 
minimum required for compensation under any applicable 
criteria, these clinical findings easily extrapolate at their 
very worst to something modestly more than a noncompensable 
rating and perhaps less than required a 10 percent rating for 
both knees.  The RO resolved all doubt in the veteran's 
favor, as was entirely appropriate, and assigned the higher 
rating of 10 percent in accordance with 38 C.F.R. § 4.7.  

However, given the absence of objective clinical sign of more 
than minimal swelling on occasion, pain and slight limitation 
of motions, there is no clinical evidence to sustain an 
evaluation in excess of 10 percent for either right or left 
knee disorder, described at present as chondromalacia, 
regardless of what specific schedular criteria may be 
applied.  

The RO determined that the veteran's disability picture was 
not unusual or exceptional in nature and therefore deneid 
entitlement to an extraschedular evaluation for either knee 
under the criteria of 38 C.F.R. § 3.321(b)(1).  The Board's 
review of the evidentiary record discloses that the RO was 
correct in this regard.  When examined by VA in 1994 the 
veteran reported employment as a real estate agent, an 
occupation in which he had been engaged since leaving 
service.  He voiced absolutely no complaints of interference 
in his ability to remain so employed in view of his bilateral 
knee disabilities.  He also reported that he took Tylenol 
when need for pain.  Such a statement does not reflect a 
chronic presence of pain in either knee.

The record is clear in showing that there is no marked 
interference in the veteran's employment due to his bilateral 
knee disabilities.  The evidentiary record is devoid of any 
nee for hospitalization for treatment of either knee.  

There is no documentation of regular outpatient treatment for 
bilateral knee symptomatology which apparently is for the 
most part manifested by occasional pain.  He regular 
schedular standards suffice to rate the appellant's bilateral 
knee disabilities with need to resort to extraschedular 
evaluation.  Hence, no basis has been presented to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation for either knee.

The evidentiary record does not support a grant of 
entitlement to an initial increased evaluation for 
chondromalacia of either knee with application of all 
pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for chondromalacia of 
either knee.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for a right elbow disorder, 
claimed as bursitis, the appeal is denied.

Initial evaluations in excess of 10 percent for bilateral 
knee chondromalacia is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

